UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: August 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund III Securities owned by the Fund on August 31, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 11.99% (Cost $84,314,510) Automobile Manufacturers 0.30% Ford Motor Co., Note 7.450% 07-16-31 CCC+ $2,755 2,066,250 Consumer Finance 0.39% General Motors Acceptance Corp., Bond 8.000 11-01-31 BB+ 3,000 2,695,092 Electric Utilities 5.48% Black Hills Corp., Note 6.500 05-15-13 BBB- 15,000 15,156,645 DPL, Inc., Sr Note 6.875 09-01-11 BBB- 5,036 5,269,998 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 15,000 14,027,925 Kentucky Power Co., Sr Note, Ser D 5.625 12-01-32 BBB 3,565 3,246,196 Gas Utilities 1.89% Southern Union Co., Jr Sub Note Ser A (P) 7.200 11-01-66 BB 12,900 12,985,759 Integrated Oil & Gas 0.77% Amerada Hess Corp., Note 7.125 03-15-33 BBB- 5,000 5,328,210 Multi-Utilities 1.65% DTE Energy Co., Sr Note 6.375 04-15-33 BBB- 7,500 7,420,965 TECO Energy, Inc., Note 7.000 05-01-12 BB 3,810 3,907,060 Oil & Gas Refining & Marketing 1.51% Valero Energy Corp., Note 7.500 04-15-32 BBB 9,500 10,409,236 Page 1 John Hancock Preferred Income Fund III Securities owned by the Fund on August 31, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Capital preferred securities 10.40% (Cost $75,987,356) Diversified Banks 6.18% Credit Agricole Preferred Funding Trust 7.000 01-29-49 A $9,000 8,730,000 HBOS Capital Funding L.P. (United Kingdom) (F) 6.850 03-29-49 A 10,000 9,425,000 Lloyds TSB Bank Plc (United Kingdom) (F) 6.900 11-29-49 A+ 25,000 24,375,000 Electric Utilities 1.02% DPL Capital Trust II 8.125 09-01-31 BB+ 6,225 7,041,945 Gas Utilities 1.82% KN Capital Trust I, 8.56%, Ser B 8.560 04-15-27 B- 8,735 8,202,226 KN Capital Trust III 7.630 04-15-28 B- 4,960 4,331,880 Multi-Utilities 1.38% Dominion Resources Capital Trust I 7.830 12-01-27 BB+ 9,097 9,464,464 Issuer Shares Value Common stocks 2.21% (Cost $15,965,889) Electric Utilities 1.12% Great Plains Energy, Inc. 271,247 7,687,140 Integrated Oil & Gas 0.41% BP Plc, ADR (United Kingdom) (F) 42,094 2,835,452 Multi-Utilities 0.68% CH Energy Group, Inc. 20,600 973,762 TECO Energy, Inc. 235,000 3,722,400 Credit Issuer, description rating (A) Shares Value Preferred stocks 125.10% (Cost $916,675,563) Agricultural Products 2.46% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 195,000 16,904,063 Automobile Manufacturers 3.50% Ford Motor Co., 7.50% CCC+ 761,385 13,369,921 General Motors Corp., 7.25%, Ser 07-15-41 B- 50,641 888,750 General Motors Corp., 7.375%, Ser 05-15-48 Caa1 558,194 9,846,541 Page 2 John Hancock Preferred Income Fund III Securities owned by the Fund on August 31, 2007 (unaudited) Broadcasting & Cable TV 3.39% CBS Corp., 6.75% BBB 91,600 2,183,744 Comcast Corp., 6.625% BBB+ 130,000 3,094,000 Comcast Corp., 7.00% BBB+ 119,900 3,033,470 Comcast Corp., 7.00%, Ser B BBB+ 602,556 14,979,542 Consumer Finance 3.85% Ford Motor Credit Co., 7.60% B1 25,000 487,000 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 250,000 6,187,500 HSBC Finance Corp., 6.875% AA- 636,118 15,832,976 SLM Corp., 6.00% BBB+ 142,495 2,567,760 SLM Corp., 6.97%, Ser A BBB- 31,299 1,441,319 Diversified Banks 8.71% BAC Capital Trust II, 7.00% A+ 94,600 2,354,594 BAC Capital Trust III, 7.00% A+ 22,000 544,720 BAC Capital Trust IV, 5.875% A+ 131,400 2,982,780 Fleet Capital Trust VIII, 7.20% A+ 20,400 512,856 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) (F) A 960,000 21,033,600 Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 (Spain) (F) A+ 100,000 2,385,000 USB Capital VIII, 6.35%, Ser 1 A+ 269,700 6,224,676 USB Capital X, 6.50% A+ 85,000 2,019,600 Wachovia Preferred Funding Corp., 7.25%, Ser A A 674,800 17,376,100 Wells Fargo Capital Trust IV, 7.00% AA- 177,800 4,452,112 Electric Utilities 16.83% Consolidated Edison, Inc., $5.00, Ser A BBB+ 30,000 2,700,000 DTE Energy Trust II, 7.50% BB+ 37,400 944,350 Entergy Mississippi, Inc., 7.25% A- 113,668 2,849,656 FPC Capital I, 7.10%, Ser A BBB- 772,400 19,310,000 FPL Group Capital Trust I, 5.875% BBB+ 490,000 11,343,500 Georgia Power Co., 6.00%, Ser R A 730,000 17,651,400 HECO Capital Trust III, 6.50% BB+ 140,000 3,430,000 Interstate Power & Light Co., 7.10%, Ser C BBB- 354,900 8,872,500 Interstate Power & Light Co., 8.375%, Ser B Baa2 54,500 1,672,469 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 189,000 4,843,125 PPL Energy Supply, LLC, 7.00% BBB 857,770 21,710,159 Southern California Edison Co., 6.00%, Ser C BBB- 30,000 2,996,250 Southern California Edison Co., 6.125% BBB- 20,000 2,048,750 Virginia Power Capital Trust, 7.375% BB+ 500,000 12,525,000 Westar Energy, Inc., 6.10% AAA 117,000 2,886,390 Page 3 John Hancock Preferred Income Fund III Securities owned by the Fund on August 31, 2007 (unaudited) Gas Utilities 5.14% Laclede Capital Trust I, 7.70% BBB+ 82,800 2,070,828 Southern Union Co., 7.55%, Ser A BB 449,000 11,480,930 Southwest Gas Capital II, 7.70% BB 850,250 21,808,913 Hotels, Resorts & Cruise Lines 0.42% Hilton Hotels Corp., 8.00% BB- 118,600 2,893,840 Integrated Telecommunication Services 4.43% Telephone & Data Systems, Inc., 6.625% BB+ 497,600 10,170,944 Telephone & Data Systems, Inc., 7.60%, Ser A BB+ 647,876 14,778,052 Verizon New England, Inc., 7.00%, Ser B A3 222,300 5,524,155 Investment Banking & Brokerage 13.91% Fleet Capital Trust IX, 6.00% A+ 469,200 10,847,904 Goldman Sachs Group, Inc., 6.20%, Ser B A 240,000 5,880,000 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K A- 793,400 18,287,870 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 142,500 6,412,500 Merrill Lynch Preferred Capital Trust III, 7.00% A 457,017 11,288,320 Merrill Lynch Preferred Capital Trust IV, 7.12% A 232,700 5,815,173 Merrill Lynch Preferred Capital Trust V, 7.28% A 373,700 9,368,659 Morgan Stanley Capital Trust III, 6.25% A 764,025 17,526,734 Morgan Stanley Capital Trust IV, 6.25% A 393,925 9,048,457 Morgan Stanley Capital Trust VI, 6.60% A 50,000 1,206,000 Life & Health Insurance 8.29% Lincoln National Capital VI, 6.75%, Ser F A- 304,000 7,584,800 MetLife, Inc., 6.50%, Ser B BBB 1,108,850 27,954,109 Phoenix Cos., Inc. (The), 7.45% BBB- 578,149 14,077,928 PLC Capital Trust IV, 7.25% BBB+ 141,400 3,485,510 PLC Capital Trust V, 6.125% BBB+ 83,300 1,865,920 Prudential Plc, 6.50% (United Kingdom) (F) A- 83,500 2,066,625 Movies & Entertainment 4.12% Viacom, Inc., 6.85% BBB 1,196,635 28,348,283 Multi-Line Insurance 6.02% Aegon NV, 6.375% (Netherlands) (F) A- 241,265 5,816,899 Aegon NV, 6.50% (Netherlands) (F) A- 157,750 3,849,100 ING Groep NV, 7.05% (Netherlands) (F) A 603,970 14,960,337 ING Groep NV, 7.20% (Netherlands) (F) A 671,000 16,821,970 Page 4 John Hancock Preferred Income Fund III Securities owned by the Fund on August 31, 2007 (unaudited) Multi-Utilities 9.61% Avista Corp., $6.95, Ser K BB- 129,860 12,953,535 BGE Capital Trust II, 6.20% BBB- 807,028 18,747,260 DTE Energy Trust I, 7.80% BB+ 229,400 5,753,352 PNM Resources, Inc., 6.75%, Conv BBB- 322,999 14,121,516 PSEG Funding Trust II, 8.75% BB+ 462,275 11,848,108 Public Service Electric & Gas Co., 5.05%, Ser D BB+ 30,000 2,692,500 Oil & Gas Exploration & Production 6.04% Chesapeake Energy Corp., 6.25%, Conv (G) B+ 7,330 1,832,500 Devon Energy Corp., 6.49%, Ser A BB+ 25,250 2,577,868 Nexen, Inc., 7.35% (Canada) (F) BB+ 1,494,079 37,142,804 Other Diversified Financial Services 14.49% ABN AMRO Capital Funding Trust V, 5.90% A 750,500 16,848,725 ABN AMRO Capital Funding Trust VI, 6.25% A 353,900 8,546,685 Citigroup Capital VII, 7.125% A+ 153,042 3,812,276 Citigroup Capital VIII, 6.95% A+ 321,200 7,965,760 Citigroup Capital X, 6.10% A+ 720,000 16,646,400 DB Capital Funding VIII, 6.375% A+ 427,850 10,238,451 DB Capital Trust II, 6.55% A+ 486,050 11,670,061 JPMorgan Chase Capital XI, 5.875%, Ser K A 985,000 21,975,350 JPMorgan Chase Capital XIV, 6.20%, Ser N A 25,000 572,000 JPMorgan Chase Capital XVI, 6.35% A 60,000 1,422,000 Real Estate Management & Development 5.20% Duke Realty Corp., 6.50%, Depositary Shares, Ser K REIT BBB 151,600 3,411,000 Duke Realty Corp., 6.60%, Depositary Shares, Ser L REIT BBB 118,500 2,669,805 Duke Realty Corp., 6.625%, Depositary Shares, Ser J REIT BBB 638,100 14,421,060 Public Storage, Inc., 6.18%, Depositary Shares, Ser D REIT BBB+ 25,000 559,750 Public Storage, Inc., 6.50%, Depositary Shares, Ser W REIT BBB+ 450,000 10,093,500 Public Storage, Inc., 7.50%, Depositary Shares, Ser V REIT BBB+ 184,530 4,594,797 Regional Banks 3.51% PFGI Capital Corp., 7.75% A 926,900 24,157,331 Reinsurance 0.39% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) (F) BBB 127,800 2,681,244 Specialized Finance 0.91% CIT Group, Inc., 6.35%, Ser A BBB+ 130,000 2,827,500 Repsol International Capital Ltd., 7.45%, Ser A (Cayman Islands) (F) BB+ 137,000 3,445,550 Page 5 John Hancock Preferred Income Fund III Securities owned by the Fund on August 31, 2007 (unaudited) Thrifts & Mortgage Finance 1.23% Abbey National Plc, 7.375% (United Kingdom) (F) A+ 339,000 8,451,270 Wireless Telecommunication Services 2.65% United States Cellular Corp., 7.50% BB+ 754,100 18,203,974 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 0.15% (Cost $999,650) Government U.S. Agency 0.15% Federal Home Loan Bank, Discount Note 4.200 09-04-07 AAA $1,000 1,000,000 Total investments (Cost $1,093,942,968) 149.85% Other assets and liabilities, net 1.02% Fund preferred shares, at liquidation value (50.87%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category, at liquidation value as a percentage of the net assets applicable to common shareholders. Page 6 John Hancock Preferred Income Fund III Notes to Schedule of Investments August 31, 2007 (unaudited) ADR American depositary receipt. REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (G) Security rated internally by John Hancock Advisers, LLC. (P) Represents rate in effect on August 31, 2007 . (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $16,904,063 or 2.46% of the net assets applicable to common shareholders as of August 31, 2007. The cost of investments owned on August 31, 2007, including short-term investments, was $1,093,942,968. Gross unrealized appreciation and depreciation of investments aggregated $5,648,780 and $68,678,278, respectively, resulting in net unrealized depreciation of $63,029,498. Notes to Schedule of Investments - Page 1 John Hancock Preferred Income Fund III Interest rate swap contracts August 31, 2007 (unaudited) Rate type Notional Payments made Payments received Termination amount by Fund by Fund date Counterparty Appreciation $ 35,000,000 3.998% (a) 3-month LIBOR Apr 09 Morgan Stanley $485,317 (a) Fixed rate Interest rate swap contracts Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Swap contracts The Fund may enter into swap transactions in order to hedge the value of the Funds portfolio against interest rate fluctuations or to enhance the Funds income. Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. Net upfront payments received (paid) by the Fund are included as part of unrealized appreciation/depreciation on the Statement of Operations. The Fund records changes in the value of the swaps as unrealized gains or losses on swap contracts. Net periodic payments accrued, but not yet received (paid) are included in change in the unrealized appreciation/depreciation on the Statement of Operations. Swap contracts are subject to risks related to the counterpartys ability to perform under the contract, and may decline in value if the counterpartys creditworthiness deteriorates. The risks may arise from unanticipated movement in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: October 26, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: October 26, 2007 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: October 26, 2007
